                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



  JH KELLY, LLC, a Washington limited
  liability company,                             Case No. 4:13-cv-00368-BLW

                                                 MEMORANDUM DECISION AND
         Plaintiff,                              ORDER

         v.

  TIANWEI NEW ENERGY HOLDINGS
  CO., LTD., a People’s Republic of China
  company, TAO (MIKE) ZHANG, WEI
  XIA, DAYI (SEAN) LIU, and DOES 1-
  10,

         Defendants.



                                   INTRODUCTION

      Before the Court is Plaintiff JH Kelly, LLC’s Second Motion for an Extension of

Time to File an Amended Complaint (Dkt. 77). JH Kelly asks the Court to extend the

September 28, 2018 deadline for filing an amended complaint to November 30, 2018.

Defendant Tianwei does not oppose the motion, but the other defendants say this case has

dragged on for too long already; they ask the Court to deny the motion. See Dkts. 79, 80.

For the reasons explained below, the Court will grant an extension, but only until

November 9, 2018, not until November 30, 2018.


MEMORANDUM DECISION AND ORDER - 1
                                       DISCUSSION

       JH Kelly filed this lawsuit in August 2013. The Court dismissed JH Kelly’s first

complaint with leave to amend and later dismissed JH Kelly’s first amended complaint

without leave to amend. In December 2017, the Ninth Circuit reversed, concluding that

the first amended complaint came “very close to stating a plausible claim of fraud with

the requisite particularity.” Dkt. 67, at 2.

       While the case was on appeal, Defendant Tianwei entered into bankruptcy

proceedings in China. In February 2018, the parties reported that because the Chinese

bankruptcy could potentially impact this case, JH Kelly should be granted an extension of

time in which to file an amended complaint. See Stipulation, Dkt. 71, ¶ 5. The Court

granted that extension, indicating that Tianwei should notify the Court when the Chinese

bankruptcy proceedings had concluded, and further ordering JH Kelly to file an amended

complaint within 21 days of the date that notice was filed. See Order, Dkt. 72.

       On July 20, 2018, Tianwei notified the Court that a company known as Chengdu

Shuangliu JuYuan Financing & Investment Management Services Co., Ltd. had

purchased Tianwei’s assets. Tianwei further informed the Court that JH Kelly, Tianwei,

and Chengdu were in the process of negotiating a global settlement of all those entities’

claims among one another. Dkt. 73, at 2. Because some of those claims were pending in

bankruptcy court, Tianwei indicated that the bankruptcy trustee would need to seek the

bankruptcy court’s approval of the settlement. Id. Tianwei estimated that the bankruptcy

court approval would take at least 60 days.



MEMORANDUM DECISION AND ORDER - 2
       The Court thus granted JH Kelly another extension – this time through September

28, 2018 – for filing an amended complaint. As that deadline approached, JH Kelly

asked for another extension. See Dkt. 77. JH Kelly indicated that “it took longer than

anticipated to finalize the settlement agreement,” and that the motion to approve the

settlement was not filed with the bankruptcy court until September 7, 2018. Id. at 2.

That motion is now set for hearing on October 16, 2018. Id.

       JH Kelly reports that it cannot dismiss Tianwei as a defendant from this action

until (1) the bankruptcy court approves the settlement, and (2) the chapter 7 trustee in the

consolidated bankruptcy cases of Hoku Materials, Inc. and Hoku Corporation pays “an

amount currently held by the Chapter 7 trustee” to Tianwei’s attorneys. Id.

       The individual defendants say they “should not be forced to wait on tenterhooks

while Plaintiff attempts to resolve its dispute with Defendant Tianwei through settlement

negotiations in the bankruptcy proceedings.” Response, Dkt. 79, at 2; see also Response

Dkt. 80 (joining Dkt. 79).

       The Court agrees that it is time to move this case along – regardless of whether JH

Kelly is ultimately able to settle its dispute with Tianwei. That said, however, and given

the October 16, 2018 hearing scheduled in bankruptcy court, the Court will grant a final

extension – through and including November 9, 2018 – for JH Kelly to file an amended

complaint. This will allow JH Kelly and Tianwei a chance to resolve their differences,

but it will also address the other defendants’ desire to move this case forward.




MEMORANDUM DECISION AND ORDER - 3
                                        ORDER

      IT IS ORDERED that Plaintiff JH Kelly’s Second Motion for an Extension of

Time to File an Amended Complaint (Dkt. 77) is GRANTED IN PART and DENIED

IN PART. The motion is granted to the extent that the Court will allow JH Kelly

through and including November 9, 2018 to file an amended complaint. To the extent

JH Kelly seeks a lengthier extension, the motion is denied.

                                                DATED: October 30, 2018


                                                _________________________
                                                B. Lynn Winmill
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
